FeRguson, Judge
(dissenting):
I dissent.
If two different accused rob the same store on the same day but at different times and there is no evidence that they acted in concert, can it reasonably be contended that they could lawfully be charged in the same indictment and tried together? Cf. Rules 8 and 13, Federal Rules of Criminal Procedure.1 See United States v Davis, 14 USCMA 607, 34 CMR 387 (1964). How, then, can it be held, as in this case, that the law officer did not err when he denied a defense request to grant a separate trial for this accused? Respess and Hilburn were tried in common, on order of the convening authority, for willful disobedience, on September 5, 1968, of separate orders of Major Lopez “to report to Building 465R and participate in the. Special Training Program.” *235Hilburn’s disobedience allegedly-occurred at 9:56 a.m. and he alone was present. The accused’s disobedience allegedly occurred at 10:20 a.m., when he was alone with the Major. At trial, Captain Miers, appointed military defense counsel for both accused, moved for a severance on the ground that Hilburn planned to plead guilty and the accused to plead not guilty. Counsel made his motion “to avoid any possible prejudice flowing from Private Hilburn’s plea of guilty which, of course, is an admission of guilt of the offense which is quite similar to that of the offense alleged against Private Respess both in factual matters and in proximity in time in which they occurred.” He acknowledged that while there was no concert of action between Hilburn and Respess in the commission of the offenses, he felt that the similarity in the offenses was such that the court members could hardly be expected to return a finding of guilty against one, when that one pled guilty, and not guilty against the other.
In response to the motion, trial counsel asserted that “The plea of guilty of one individual will not and could not in any way prejudice the accused who pleads not guilty. The offenses are clearly separate. The court will have no difficulty in determining who was pleading guilty and who was pleading not guilty.” (Emphasis supplied.)
The law officer denied the motion without explanation.
I believe trial counsel’s assertion that “The offenses are clearly separate” is eminently correct. While similar in nature, they occurred at a separate time and there was no evidence of a concert of action. As my brothers acknowledge in their opinion, “Willful disobedience of an order is a highly personalized act. See United States v Charnay, 211 F Supp 904 (SD NY) (1962).”
In United States v Davis, supra, we said at page 609:
“The common trial of military offenders by court-martial is permissible if ‘two or more persons are charged with the commission of an offense or offenses which, although not jointly committed . . . , were committed at the same time and place and are provable by the same evidence.’ Manual for Courts-Martial, United States, 1951, paragraph 331; United States v Bodenheimer, 2 USCMA 130, 7 CMR 6; United States v Smith, 2 USCMA 312, 8 CMR 112; United States v Alvarez, 10 USCMA 24, 27 CMR 98; United States v Williams, 10 USCMA 33, 27 CMR 107. The Manual concept is comparable to and, indeed, is based upon the procedure followed in the ordinary United States court regarding the trial of criminal defendants in common. Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, page 52; United States v Bodenheimer, supra; Federal Rules of Criminal Procedure, Rules 8, 13. Such permit a common trial if the offenses are of the same or similar character, are based upon the same acts or transaction, or involve crimes which are connected together or involve parts of a common scheme or plan. Rules 8, 13, supra; District of Columbia v Hunt, 163 F2d 833 (CA DC Cir) (1947); McElroy v United States, 164 US 76, 41 L Ed 355, 17 S Ct 31 (1896).” [Emphasis supplied.]
It is patently obvious to me that since the charged offenses, being “highly personalized,” were committed at separate times; were not proved by the same evidence; not based on the same acts or transactions; and were not part of a common scheme or plan; they do not come within the ambit of those offenses which may properly be tried in common. Cf. Rules 8 and 13, Federal Rules, and United States v Davis, all supra. They were, as trial counsel argued before the law officer, “clearly separate.”
Paragraph 69cZ, Manuals for Courts-Martial, United States, 1951, and 1969 (Revised edition), provides in pertinent part:
*236“In a common trial, a motion to sever will be liberally construed. It should be granted on the motion of an accused arraigned in a common trial with other accused against whom offenses are charged which are unrelated to those charged against the mover (33J)
The Federal rules are in accord. In Haggard v United States, 369 F2d 968, 973 (CA 8th Cir) (1966), certiorari denied, 386 US 1023, 18 L Ed 2d 461, 87 S Ct 1379, the Court said:
. . If multiple defendants are misjoined, the trial court has no discretion, since misjoinder is prejudicial per se. Metheany v United States, 9 Cir., 365 F2d 90; Ingram v United States, 4 Cir., 272 F2d 567; Ward v United States, 110 U. S. App. D.C. 136, 289 F2d 877; King v United States, 1 Cir., 355 F2d 700; United States v Spector, 7 Cir., 326 F2d 345. See also Coco v United States, 8 Cir., 289 F2d 33. [Footnote 9.]
“9 In McElroy v United States, 164 US 76, 17 S Ct 31, 41 L Ed 355, holding such a misjoinder requires a separate trial, Mr. Justice Fuller reasoned:
<* * * jj. cannot be said in such case that all the defendants may not have been embarrassed and prejudiced in their defense, or that the attention of the jury may not have been distracted to their injury in passing upon distinct and independent transactions. * * *’ 164 US at 81, 17 S Ct at 33.”
Since I believe that the accused and Private Hilburn were improperly joined in a common trial, I would hold that the law officer erred to the prejudice of the accused in denying the motion to sever.
I would reverse the decision of the board of review and order a rehearing.

 “RULE 8. JOINDER OF OFFENSES AND OF DEFENDANTS
“(a) Joinder of Offenses.
“Two or more offenses may be charged in the same indictment or information in a separate count for each offense if the offenses charged, whether felonies or misdemeanors or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.
“(b) Joinder of Defendants.
“Two or more defendants may be charged in the same indictment or information if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.
“RULE 13. TRIAL TOGETHER OF INDICTMENTS OR INFORMATIONS
“The court may order two or more indictments or informations or both to be tried together if the offenses, and the defendants if there is more than one, could have been joined in a single indictment or information. The procedure shall be the same as if the prosecution were under such single, indictment or information.”